Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/7/22 have been fully considered but they are not persuasive. 
Applicant asserts that Essery’s game mode does not meet the claim limitations because a user gives input to control the hands. This argument is not persuasive. 1st: The game mode is only one of the many modes consistent with the claims. Paragraph 44: “the controller likewise controls the movement, positioning and stopping/bouncing of the at least one of information and image(s) on the digital display to simulate interaction of the at least one of information and image(s) displayable on the digital display with the at least two analog information indicators. Whether with one or two or more analog indicators, the controller 100 simulates physical interaction of a plurality of images (raindrops, balls, objects, etc) by the moving and stopping and positioning of the at least one of information and image(s) displayable on the digital display with the at least one analog information indicator.” 2nd: If a user input commands and controls into the system, the system moves the hands. The user isn’t moving the hands through direction action such as a marionet string or pushing and pulling on the hands directly. The user inputs commands into the system and the system takes those commands and effects command and control of the hands as part of the total simulation. Even when a user gives input controls the system is responsive to “determine adjustment of the one or more physical watch hands in accordance with the physics simulation to implement the physics simulation”. 
Applicant asserts that the hands are stationary during the animations. This argument is not persuasive. Applicant has no evidentiary basis for the asserted conclusion. To the contrary Essery explicitly teaches modes where movement of the hands directly interacts with the animations simultaneously, such as bouncing a ball between the moving hands. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Essery (US 2019/0258208).
With regard to claim 1 Essery discloses a hybrid smartwatch to provide mechanical expressivity to a user, the hybrid smartwatch comprising: 
a user interface subsystem including a digital graphical display (abstract) and one or more physical watch hands (36, 38); 
a mechanical movement control subsystem operatively coupled to the one or more physical watch hands (figures 1, 2), the mechanical movement control subsystem configured to adjust the one or more watch hands in one or both of clockwise and counterclockwise directions (paragraph 36); and 
one or more processors (100 figures 2, 3; 101 figure 4) operatively coupled to the digital graphical display and the mechanical movement control subsystem, the one or more processors (paragraph 37) being configured to: select a physics simulation to be presented using the one or more watch hands and an object displayed on the digital graphical display (figures 6a-6n); 
determine an adjustment of the one or more physical watch hands in accordance with the physics simulation to implement the physics simulation (figures 6a-n; abstract; figures 6e, 6f, 6i, 6j, paragraphs 35, 43-46, 55-58); and
instruct the mechanical movement control subsystem to move the one or more physical watch hands according to the determined adjustment simultaneously with movement of an object on the digital graphical display (figures 6a-n; abstract; paragraphs 35, 43-46, 55-58)
wherein the determined adjustment of the one or more physical watch hands is a non-time based adjustment (game – paragraph 43) such that the determined adjustment of the one or more physical watch hands results in the interplay between the one or more physical watch hands and the object as part of the physics simulation (figures 6a-6n; paragraphs 34-50; abstract; paragraphs 43-46, 55-58).
 
With regard to claim 2 Essery discloses the hybrid smartwatch of claim 1, wherein the mechanical movement control subsystem is configured to adjust one or more physical watch hands to provide the physics simulation by adjusting the one or more physical watch hands in selected directions by between 1- 180 (figures 6a-6n, 6i, 6j – the angular range is visible in the figures).

With regard to claim 3 Essery discloses the hybrid smartwatch of claim 1, wherein the mechanical movement control subsystem includes a plurality of actuators, each actuator configured to rotate a given one of the watch hands (m1-m4 figure 5; paragraphs 35, 43, 45).

With regard to claim 4 Essery discloses the hybrid smartwatch of claim 3, wherein the digital graphical display comprises a non-emissive display (LCD paragraph 26).

With regard to claim 5 Essery discloses the hybrid smartwatch of claim 1, wherein the one or more processors are configured to select the physics simulation based on one or more identified items of information to be provided to the user (weather figure 6a; scoring goal figure 6g; paragraphs 55, 57).

With regard to claim 6 Essery discloses a hybrid smartwatch to provide mechanical expressivity to a user, the hybrid smartwatch comprising: 
a user interface subsystem including a digital graphical display (abstract) and one or more physical watch hands (36, 38); 
a mechanical movement control subsystem operatively coupled to the one or more physical watch hands (figures 1, 2), the mechanical movement control subsystem configured to adjust the one or more physical watch hands in one or both of clockwise and counterclockwise directions (paragraph 36); and 
one or more processors (100 figures 2, 3; 101 figure 4) operatively coupled to the digital graphical display and the mechanical movement control subsystem, the one or more processors (paragraph 37) being configured to: 
select a physics simulation to be presented using the one or more physical watch hands and a selected object displayed on the digital graphical display (figures 6a-6n); 
determine an adjustment of the one or more physical watch hands in accordance with the physics simulation (figures 6a-n; abstract; paragraphs 35, 43-46, 55-58); and 
instruct the mechanical movement control subsystem to move the one or more physical watch hands according to the determinded adjustment contemporanesously with movement of an object on the digital graphical display (figures 6a-6n; figures 6a-n; abstract; paragraphs 30-50, 53, 55-58); and 
wherein the determined adjustment of the one or more physical watch hands is a non-time based (paragraph 43) determined adjustment such that the adjustment of the one or more physical watch hands results in the interplay between the one of the one or more physical watch hands and the object as part of the physics simulation (figures 6a-n; paragraphs 34-50, 53, 55-58)

With regard to claim 7 Essery discloses the hybrid smartwatch of claim 6, wherein the mechanical movement control subsystem is configured to adjust one or more of the watch hands to provide the physics simulation by adjusting the one or more watch hands in selected directions by between 1-180 (figures 6a-6n – the angular range is visible in the figures).

With regard to claim 8 Essery discloses the hybrid smartwatch of claim 6, wherein the mechanical movement control subsystem includes a plurality of actuators, each actuator configured to rotate a given one of the watch hands (m1-m4 figure 5; paragraphs 35, 43, 45).

With regard to claim 9 Essery discloses the hybrid smartwatch of claim 8, wherein the digital graphical display comprises a non-emissive display (LCD paragraph 26).

With regard to claim 10 Essery discloses the hybrid smartwatch of claim 6, wherein the one or more processors are configured to select the physics simulation based on one or more identified items of information to be provided to the user (weather figure 6a; scoring goal figure 6g; paragraphs 55, 57).

With regard to claim 11 Essery discloses the hybrid smartwatch of claim 6, wherein: with the determined adjustment, the interplay of the one or more physical watch hands with the selected includes the object moving simultaneously with the determined adjustment of one of one or more physical watch hands, or with the adjustment, the interplay of the one or more watch hands with the selected includes moving one of the one or more watch hands simultaneously with the selected object (figures 6a-6n; paragraphs 35, 43, 45, 55-58; abstract).

With regard to claim 12 Essery discloses a method of providing mechanical expressivity to a user with a hybrid smartwatch, the hybrid smartwatch including a digital graphical display (abstract) and physical watch hands (36, 38) arranged along a face of the hybrid smartwatch, (figures 1, 2) the method comprising: 
selecting, by one or more processors (100 figures 2, 3; 101 figure 4), a physics simulation to be presented to a user using the physical watch hands; 
determining by the one or more processors in accordance to the selected physics simulation an adjustment of the physical watch hands to implement the physics simulation (figures 6a-n; abstract; paragraphs 35, 43-46, 55-58) and 
instructing, by the one or more processors (100 figures 2, 3; 101 figure 4; paragraph 37), a mechanical movement control subsystem of the hybrid smartwatch to move the physical watch hands according to the determined adjustment contemporaneously with the movement of a selected object on the digital graphical display (figures 6a-n; abstract; paragraphs 34, 35, 36-42, 43-46, 47-50, 55-58); and 
displaying, by the one or more processors on the digital graphical display,the physics simulation, wherein the selected object moves on the digital graphical display contemporaneously with the adjustment of the at least one of the one or more watch hands (paragraph 34-50), and 
wherein the determined adjustment of the one or more physical watch hands is non-time based determined adjustment (paragraph 43) such that the adjustment of the one or more physical watch hands results in the interplay between the one of the one or more watch hands and the object as part of the physics simulation (figures 6a-6n; paragraphs 34-50; abstract).

With regard to claim 13 Essery discloses the method of claim 12, wherein the physical simulation is based on one or more identified items of information to be provided to the user (weather figure 6a; scoring goal figure 6g; paragraphs 55, 57).

With regard to claim 14 Essery discloses the method of claim 12, further comprising moving the selected object simultaneously with the determined adjustment of one of the one or more physical watch hands (figures 6a-6n; abstract; paragraphs 43-45, 55-57).

With regard to claim 15 Essery discloses the method of claim 12, further comprising moving one or more physical watch hands simultaneously with the selected object (figures 6a-6n; abstract; paragraphs 55-57).

With regard to claim 16 Essery discloses the method of claim 12, wherein the mechanical movement control subsystem is configured to adjust one or more of the physical watch hands to provide the physics simulation by adjusting the one or more physical watch hands in selected directions by between 1-180 (figures 6a-6n).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9-4-22
/SEAN KAYES/Primary Examiner, Art Unit 2844